EXHIBIT TRADEMARK SECURITY AGREEMENT This TRADEMARK SECURITY AGREEMENT (this “Agreement”), entered into as of the 6th day of August 2009, by and between THE OLD EVANGELINE DOWNS, L.L.C., a Louisiana limited liability company (“Pledgor”), and WELLS FARGO FOOTHILL, INC., a California corporation, as agent for the Lenders (as defined in the hereinafter defined Loan Agreement) (“Agent”). W I T N E S S E T H: WHEREAS, pursuant to that certain Loan and Security Agreement dated as of June 16, 2004 (as amended, restated, supplemented or otherwise modified from time to time, the “Loan Agreement”), by and among Pledgor and Diamond Jo, LLC (formerly known as Peninsula Gaming Company, LLC), a Delaware limited liability company, as borrowers (collectively, “Borrowers”), the Lenders and Agent, the Lender Group has agreed to extend credit to Borrowers from time to time pursuant to the terms and conditions thereof; and WHEREAS, it is a condition precedent to the extension of credit under the Loan Agreement that Pledgor shall have granted the security interest contemplated by this Agreement; NOW, THEREFORE, for and in consideration of the foregoing and other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the parties hereto agree as follows: 1.The Loan Agreement and the terms and provisions thereof are hereby incorporated herein in their entirety by this reference thereto.Capitalized terms not otherwise defined herein shall have the meanings ascribed to those terms in the Loan Agreement. 2.To secure the complete and timely payment, performance and satisfaction of (a)all covenants, agreements and liabilities of the Borrowers under the Loan Documents and all now existing or hereafter arising Obligations (including, without limitation, any interest, fees and other charges in respect of the Loan Agreement and the other Loan Documents that would accrue but for the filing of an Insolvency Proceeding with respect to any Borrower, regardless of whether such claim is allowed in such Insolvency Proceeding, but excluding the FF&E Obligations), and (b)the obligations of Pledgor arising from this Agreement and any other Loan Document to which Pledgor is a party (items (a) and (b) above are hereinafter referred to as the “Secured Obligations”), Pledgor hereby grants to Agent, for the benefit of the Lender Group, a security interest in, as and by way of a first mortgage and security interest having priority over all other security interests, with power of sale to the extent permitted by applicable law, all of Pledgor's right, title and interest in, to and under the following, whether presently existing or hereafter created or acquired:(a) all trademarks, trade names, corporate names, business names, trade styles, service marks, logos, other source or business identifiers, prints and labels on which any of the foregoing have appeared or appear, designs and LEGAL_US_W # general intangibles of like nature (whether registered or unregistered), all registrations and recordings thereof, and all applications in connection therewith in the United States, Canada or any other country, including all registrations, recordings and applications in the United States Patent and Trademark Office or in any similar office or agency of the United States, Canada or any State, Province or Territory thereof, or any other country or any political subdivision thereof, including, without limitation, those listed on
